Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 1 of 8 PAGEID #: 100

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Medical Supply Distribution, LLC,

Plaintiff, Case No. 2:21-cv-161
Vv. Judge Michael H. Watson
Mitch Goodman, et ai., Magistrate Judge Vascura
Defendants.
OPINION AND ORDER

Mitch Goodman (“Defendant”) moves to dismiss Medical Supply
Distribution, LLC’s (“Plaintiff”) claims against him. ECF No. 13. For the following
reasons, Defendant's motion is GRANTED.

I. FACTS'

Plaintiff is an Ohio company that provides medical supplies and
pharmaceuticals to clinics and hospitals. Compl. 41, ECF No. 1. Defendant is
an Illinois resident in the business of designing and writing custom chemical
formulations and selling equipment to customers. /d. 2. He has sometimes
done business as “Chem & Consult, Inc.” or “Chem & Consult.” /d. Chem &

Consult Inc. (also a defendant in this case) is an Illinois corporation that is also in

 

1 The Court accepts Plaintiff's factual allegations in the Complaint as true for purposes
of Defendant’s motion to dismiss.
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 2 of 8 PAGEID #: 101

the business of designing and writing custom chemical formulations and selling
equipment. /d. J 3.

In July 2020, Plaintiff and Chem & Consult? entered into an agreement for
Plaintiff to purchase medical gloves from Chem & Consult. /d. J 9. The
agreement provided that Plaintiff would receive the gloves within thirty days. /d.
{ 11. Contemporaneous with entering the agreement, Plaintiff transferred
$600,000 as payment for the gloves. /d. 10. By the time of the Complaint,
Plaintiff had not received the gloves or a refund of its payment. /d. If] 24-25.
Plaintiff asserts claims for breach of contract, unjust enrichment, and promissory
estoppel. /d. J] 27-56. Plaintiff asserts these claims not only against Chem &
Consult, Inc., but also against Defendant, on a theory of piercing the corporate
veil. id. J 23.

ll. ©STANDARD

A claim survives a motion to dismiss under Rule 12(b)(6) if it “contain[s]
sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation
omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” /d.

 

2 Plaintiff alleges that it entered into this agreement with both Chem & Consult, Inc. and
Defendant. Compl. 79. Whether Defendant was actually a party to the contract is a
legal conclusion, and, therefore, the Court need not accept it as true. See Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (‘[T]he tenet that a court must accepi as true all of the
allegations contained in a complaint is inapplicable to legal conclusions.”); In re Fifth
Third Early Access Cash Advance Litig., 925 F.3d 265, 276 (6th Cir. 2019) (“Under Ohio
law, contract interpretation . . . is a question of law.”).

Case No. 2:21-cv-161 Page 2 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 3 of 8 PAGEID #: 102

(citation omitted). This standard “calls for enough fact to raise a reasonable
expectation that discovery will reveal evidence of [unlawful conduct].” Bell Ali.
Corp. v. Twombly, 550 U.S. 544, 556 (2007). A pleading’s “[fJactual allegations
must be enough to raise a right to relief above the speculative level, on the
assumption that all the allegations in the [pleading] are true (even if doubtful in
fact).” /d. at 555 (internal citations omitted). While the court must “construe the
[pleading] in the light most favorable to the [non-moving party],” Inge v. Rock Fin.
Corp., 281 F.3d 613, 619 (6th Cir. 2002), the non-moving party must provide
“more than labels and conclusions, and a formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S.
at 678.
lll. ANALYSIS

Defendant asserts two arguments for why the claims against him shoutd
be dismissed: (1) Plaintiff cannot pierce the corporate veil for the breach-of-
contract claims; and (2) the promissory estoppel and unjust enrichment claims
are duplicative of the contract claims. The Court concludes that all four claims
against Defendant should be dismissed because Plaintiff cannot pierce the
corporate veil. In the interest of judicial economy, therefore, the Court will not
address Defendant's second argument.

As an initial matter, the Court must determine which state’s law applies.
Because this is a diversity of citizenship case, the substantive law of Ohio

applies, including Ohio’s conflict of law rules. See Erie R.R. v. Tompkins, 304

Case No. 2:21-cv-161 Page 3 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 4 of 8 PAGEID #: 103

U.S. 64, 78 (1938); Day & Zimmermann, Inc. v. Challoner, 423 U.S. 3, 5 (1975).
Under Ohio Law, “[iJn the absence of a choice of law provision in a contract, the
law of the state with ‘the most significant relationship to the transaction and the
parties’ controls.” Lifestyle Imp. Centers, LLC v. E. Bay Health, LLC, No. 2:13-
CV-735, 2013 WL 5564144, *8 (S.D. Ohio Oct. 7, 2013). Here, it appears that
Illinois was the place of contracting, performance, and Defendant's domicile,
which suggests that Illinois may have the most significant relationship to the
transaction. However, both parties seem to assume that Ohio law applies.
Therefore, the Court concludes that the parties acquiesce to Ohio law. See GB/
Corp. v. E. Ohio Paving Co., 139 F.3d 1080, 1085 (6th Cir. 1998) (observing that
courts need not address conflict-of-law questions sua sponte).

Turning to whether Plaintiff can pierce the corporate veil, the Court
concludes it cannot. Under Ohio law, a plaintiff may pierce the corporate veil if it
shows the following:

(1) control over the corporation by those to be held liable was so

complete that the corporation has no separate mind, will, or existence

of its own, (2) control over the corporation by those to be held liable

was exercised in such a manner as to commit fraud or an illegal act

[or a similarly untawful act] against the person seeking to disregard

the corporate entity, and (3) injury or unjust loss resulted to the plaintiff
from such control and wrong.

Rui He v. Rom, 751 F. App’x 664, 672 (6th Cir. 2018) (quoting Dombroski v.
WellPoint, Inc., 119 Ohio St. 3d 506, 2008-Ohio-4827, 895 N.E.2d 538). In its
Complaint, Plaintiff offers one paragraph in support of piercing the corporate veil,

which reads as follows:

Case No. 2:21-cv-161 Page 4 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 5 of 8 PAGEID #: 104

Medical Supply is entitled to pierce the corporate veil and impose
personal liability on Defendant Goodman for the acts of Defendant
Chem & Consult because: (a) Defendant Goodman's control over
Defendant Chem & Consult was so complete that Defendant Chem &
Consult has no separate mind, will, or existence of its own,
(b) Defendant Goodman’s control over Defendant Chem & Consult
was exercised in such a manner as to commit fraud, an illegal act, or
other inequitable or unjust acts against Medical Supply, and (c) injury
or unjust loss resulted to Medical Supply from such control and
wrongful conduct. Moreover, Defendant Goodman personally
directed or participated in the breach of contract, unjust enrichment,
and promissory estoppel described below.

Compl. 7 23, ECF No. 1.

As is evident from comparing the legal standard and the paragraph of the
complaint, Plaintiff did not plead factual allegations to support piercing the
corporate veil. Instead, Plaintiff provided only “a formulaic recitation of the
elements of a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556
U.S. at 678. Such a recitation is insufficient to survive a motion to dismiss. /d.
Adding a tag-on sentence that Defendant “personally directed or participated” in
the alleged torts cannot remedy this deficiency because Plaintiff offers no factual
allegations to support that assertion.

In any event, Plaintiff cannot satisfy the second prong of the test because it
has not alleged that Defendant committed “fraud, an illegal act, or a similarly
unlawful act.” Dombroski, 2008-Ohio-4827, | 29. The Supreme Court of Ohio
has instructed courts to apply this prong “cautiously” to advance the “goal of

piercing the corporate veil only in instances of extreme shareholder misconduct."

Case No. 2:21-cv-161 Page 5 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 6 of 8 PAGEID #: 105

id. Thus, a plaintiff must demonstrate some sort of “exceptional wrong” to pierce
the corporate veil. /d. {[ 30.

Here, Plaintiff has alleged straightforward breach-of-contract, unjust
enrichment, and promissory estoppel claims. These are not the type of
“egregious wrongs” that can satisfy the element, particularly because Plaintiff did
not allege any fraudulent acts as part of the promissory estoppel or unjust
enrichment claims. See Dombroski, 2008-Ohio-4827, {[ 28; Transition
Healthcare Assocs., Inc. v. Tri-State Health Invs., LLC, 306 F. App’x 273, 281
(6th Cir. 2009) (“A corporation’s breach of contract, standing alone, is insufficient
[to pierce the corporate veil].”) {internal quotation marks and citations omitted); C.
Norris Mfg., LLC v. BRT Heavy Equip., LLC, No. 5:14CV2797, 2017 WL
1179129, at *14 (N.D. Ohio Mar. 30, 2017) (determining that the plaintiff could
not pierce the corporate veil where no fraud-related claims remained in the case).
So, even if Plaintiff had provided more specificity in its discussion of piercing the
corporate veil, it would be unable to satisfy the test.

Plaintiff's arguments against dismissal fail to persuade. For the first factor,
Plaintiff relies on the above-quoted paragraph of the complaint and points out
that all allegations are directed towards both defendants. But as discussed
above, Plaintiffs recitation of the elements of piercing the corporate veil is
insufficient. Further, the fact that Plaintiff directed its allegations to both
defendants, without more specific factual support, cannot satisfy the test. Simply

adding an “s” to the word “defendant” does not plausibly allege that the individual

Case No. 2:21-cv-161 Page 6 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 7 of 8 PAGEID #: 106

defendant has “control over the corporation by those to be held liable was so
complete that the corporation has no separate mind, will, or existence of its
own.”? Rui He, 751 F. App’x, 672. In support of satisfying the second factor,
Plaintiff relies on Orlich v. ALDnet Media Grp. LLC, No. 1:05 CV 1416, 2006 WL
8446834 (N.D. Ohio Mar. 7, 2006), which took a more expansive view of the
test's second prong. However, as Defendant correctly points out, Orlich pre-
dates Dombroski, in which the Supreme Court of Ohio specifically rejected this
broader reading of the second prong. See Dombroski, 2008-Ohio-4827, ff] 26—
30. As such, this argument is unavailing. As to the third prong, the Court agrees
that Plaintiff has plausibly alleged that it was injured because it paid for medical
gloves it never received. This does little to help Plaintiff, however, because it
cannot satisfy the first two prongs.

Consequently, the Court finds that Plaintiff has not plausibly alleged facts
that support piercing the corporate veil and, therefore, the claims against

Defendant should be dismissed.

 

3 Although not included as an argument in its response, Plaintiff's Complaint did include
an allegation that Defendant sometimes does business as “Chem & Consult, Inc.”
Compl. J 2, ECF No. 1. Even taken as true, this solo allegation is also insufficient to
show that Defendant had “control over the corporation by those to be held liable was so
complete that the corporation has no separate mind, will, or existence of its own.” See
Rui He, 751 F. App’x, 672.

Case No. 2:21-cv-161 Page 7 of 8
Case: 2:21-cv-00161-MHW-CMV Doc #: 22 Filed: 05/21/21 Page: 8 of 8 PAGEID #: 107

IV. CONCLUSION

For these reasons, Defendant's motion is GRANTED, and the claims
against Defendant are DISMISSED WITHOUT PREJUDICE. The Clerk shall

terminate Defendant Mitch Goodman as a party and shall terminate ECF No. 13.

IT I$ SO ORDERED. b Lud If Len

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:21-cv-161 Page 8 of 8
